 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJack Welsh Company, Inc. and United Brotherhoodof Carpenters and Joiners of America, LocalUnion 690. Case 26-CA-784422 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 26 March 1980 Administrative Law JudgeRobert Cohn issued the attached decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, to modify his remedy,'and to adopt the recommended Order as modified.2The facts are more fully set forth in the judge'sdecision. The Respondent is an employer engagedin the residential and commercial construction busi-ness. The Respondent is owned by Jack Welsh. In1973 Welsh decided to go into business for himselfand formed the Respondent. He determined to op-erate his business with union carpenters. Accord-ingly, he advised the Union of his desires, and theUnion presented him with a contract to sign. Thecontract was the 1973-1976 agreement which theUnion had with the Associated General Contrac-tors. The Respondent adopted that contract in Oc-tober 1973. Thereafter, the Respondent operated itsbusiness by hiring carpenters through the Union. InIn accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.0 • 6621Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding. We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. Depending on thecircumstances of each case, these additional amounts may be determinedby reference to provisions in the documents governing the funds at issueand, where there are no governing provisions, by evidence of any lossesdirectly attributable to the unlawful withholding, which might includethe loss of return on investment of the portion of funds withheld, addi-tional administrative costs, etc., but not collateral losses. MertyweatherOptical Co., 240 NLRB 1213 fn. 7 (1979).2 We note that the judge provided a broad cease-and-desist order re-quirmg the Respondent to cease and desist from violating the Act "in anyother manner." However, a broad cease-and-desist order is warrantedonly where it is shown that a respondent has a proclivity to violate theAct or has engaged in such egregious or widespread misconduct as todemonstrate a general disregard for employees' fundamental statutoryrights. We do not find that the broad injunctive language is warranted inthis case. Accordingly, we shall substitute the narrow cease-and-desistlanguage, requiring the Respondent to cease and desist from violating theAct "in any like or related manner" for the provision recommended bythe judge. See Hickmott Foods, 242 NLRB 1357 (1979).284 NLRB No. 431976 the Respondent signed a second collective-bargaining agreement with the Union, effective byits terms from 1 May 1976 until 30 April 1979. TheRespondent adhered to the terms and conditions ofthat contract until about March 1979 when it uni-laterally ceased making contractually required con-tributions to various union trust funds. About 1May 1979 the Union mailed the Respondent a newcollective-bargaining agreement, effective from 1May 1979 until 30 April 1982. On 31 May 1979Welsh returned the unsigned agreement to theunion office and stated that he did not intend tosign it and that he was "getting out of the Union."Uncontroverted evidence in the record establishesthat thereafter Welsh went to a jobsite where GaryWelsh, his nephew and an employee of the Compa-ny, was working. Jack Welsh told Gary that hewas "going open shop." Gary responded that he"would have to leave him [Jack Welsh]" becauseGary "belonged to a local union." Jack Welsh thenwent to another jobsite where three carpenter em-ployees, Bobby Berry, Charles Douglas, andHoward Neal were working under Joe Berry, anundisputed supervisor. Welsh told Joe Berry thathe was "getting out of the Union" and gave Berrythe final checks for Berry and the three carpenteremployees. The evidence establishes that Berrythereafter distributed the checks to the carpenteremployees telling them that "Jack [Welsh] was let-ting all of us go; that he [Welsh] had subbed all thework out to go open shop." After 31 May the Re-spondent hired new employees but did not paythem the wage rate provided in the unsigned agree-ment. Thereafter, about 26 June 1979, the Respond-ent, by letter, offered reinstatement to the dis-charged employees "under the same terms and con-ditions as existed on 30 May 1979." None of theemployees accepted the offers of reinstatement.The judge found that "assuming for the sake ofdiscussion" the original contract entered into bythe Respondent with the Union in 1973 was a Sec-tion 8(1) contract, the bargaining relationship be-tween the parties thereafter "ripened into a Section9(a) bargaining relationship," and that therefore theRespondent violated Section 8(5) and (1) of theAct when it unilaterally ceased paying contractual-ly required fringe benefits in early 1979, and whenit ceased to recognize the Union as the collective-bargaining representative of its carpenter employ-ees in May 1979. The judge also found that as of31 May 1979 the Respondent had determined tooperate its business as an open shop and had unilat-erally decided to lay off or terminate its carpenteremployees because they were members of theUnion. He thus concluded that the termination offour carpenter employees on 31 May 1979 was ef- JACK WELSH CO.379fectuated in order to discourage membership in theUnion, in violation of Section 8(a)(3) and (1) of theAct. He also found that the discharge of Supervi-sor Joe Berry was violative of Section 8(a)(1) ofthe Act as the termination formed an "integral partof a pattern of conduct aimed at penalizing em-ployees for their union activities."In John Deklewa & Sons, 282 NLRB 1375 (1987),the Board overruled R. J. Smith Construction Co.,191 NLRB 693 (1971), en!'. denied sub nom. Oper-ating Engineers Local 150 v. NLRB, 480 F.2d 1186(D.C. Cir. 1973), abandoned the conversion doc-trine, and modified unit scope rules in Section 8(f)cases. As set forth more fully in Deklewa, supra at1337, the Board decided to apply the followingprinciples in Section 8(f) cases:(1) a collective-bargaining agreement permit-ted by Section 8(1) shall be 'enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.The Board also noted, at footnote 41 of Deklewa,that it will require the party asserting the existenceof a Section 9(a) relationship to prove it.Under Deklewa, we find that the General Coun-sel, while asserting that the Respondent is bound torecognize the Union under Section 9(a), has failedto establish that the relationship between the Re-spondent and the Union is anything other than arelationship governed by Section 8(1) of the Act.Thus, as the evidence shows that the Respondent isengaged in the construction industry and that it en-tered into its contractual relationship with theUnion at a time when the Union's majority statushad not been established, we find that the relation-ship between the Respondent and the Union is gov-erned by Section 8(1) of that Act. Further, apply-ing Deklewa, we agree with the judge's conclusionthat the Respondent violated Section 8(a)(5) and(1) of the Act in March 1979 when, during theterm of an existing collective-bargaining agreement,it ceased making contractually required contribu-tions to the union trust funds on behalf of its em-ployees.3 We find, however, that the Respondent's3 Although the complaint alleges that the unlawful unilateral changescommenced in May 1979 rather than in March 1979, we note that thewithdrawal of recognition from the Union on 31May 1979, subsequent to the expiration of the col-lective-bargaining agreement, was permissibleunder the principles of Deklewa.4 Accordingly, weconclude that the Respondent did not violate Sec-tion 8(a)(5) and (1) by withdrawing recognitionfrom the Union.5With regard to the judge's further finding thatthe Respondent violated Section 8(a)(3) and (1) ofthe Act when it discharged four of its carpenteremployees because. of their membership in theUnion, we agree with the judge's findings onlywith respect to employees Bobby Berry, CharlesDouglas, and Howard Nea1.6 Contrary to thejudge, we conclude that the evidence does not sup-port a finding that employee Gary Welsh was dis-charged. Rather, as noted above, the evidence es-tablishes that on 31 May 1979, after the expirationof the 1976-1979 collective-bargaining agreementbetween the Respondent and the Union, and afterJack Welsh had gone to the Union's offices andstated that he and the Company were no longergoing to operate as a union shop, he went to a job-site where Gary Welsh was working. During thatvisit, Jack Welsh told Gary that the Company wasgoing "open shop." Gary Welsh immediately statedthat he would have to leave because he "belongedto a local union." As the Respondent's actions ingoing "open shop" were legally permissible, and inview of Gary Welsh's response to Jack Welsh, wefind that Gary Welsh voluntarily quit his employ-ment with the Respondent, unlike the other allegeddiscriminatees who, as the judge found, were"never given an opportunity to quit." Accordingly,we do not fmd that the Respondent violated Sec-tion 8(a)(3) and (1) concerning its actions towardGary WelshAs noted above, the judge also found that theRespondent violated Section 8(a)(1) of the Act bydischarging Supervisor Joe Berry. We find merit inthe Respondent's exceptions to this conclusion. InParker-Robb Chevrolet, 262 NLRB 402 (1982),issued subsequent to the judge's decision, we heldviolation found was fully litigated at the hearing and its factual basis wasadmitted by the Respondent.4 In this regard, we note the judge's finding, at fn. 15 of his decision,that the parties did not intend the 1976-1979 collective-bargaining agree-ment to automatically renew itself according to its terms in the absenceof the exchange of written notification and that no exceptions were filedto this fmding of the judge.4 In view of our finding herein we find no merit to the General Coun-sel's exception to the judge's failure to find that the Respondent violatedSec. 8(a)(5) and (1) by unilaterally changing wages of employees in May1979 subSequent to the expiration of the contract.In finding that these discharges violated Sec. 8(a)(3), we emphasizethat the employees were discharged solely because of their membershipm the Union. We further note that these employees, through SupervisorBerry, were given their final paychecks and were told that Jack Welshwas "letting them go." 380DECISIONS OF 1HE NATIONAL LABOR RELATIONS BOARDthat the protection of the Act does not extend tosupervisors who are disciplined or discharged as aresult of their participation in union or concertedactivity. In so doing, we overruled Krebs & KingToyota, 197 NLRB 462 (1972), on which the judgerelied in fmding Supervisor Berry's discharge un-lawful, and similar cases to the extent that thosecases held that a violation is established when thediscipline or discharge of supervisors is an "integralpart" of an employer's pattern of unlawful conductdirected against employees. Accordingly, we con-clude, for the reasons fully set forth in Parker-Robb, that there is no basis for finding the dis-charge of Supervisor Berry unlawful.7Finally, the judge found that the discharged em-ployees declined valid offers of reinstatement madeto them by the Respondent by letters dated 26 June1979. He therefore did not include in his recom-mended Order a provision requiring the Respond-ent to offer them reinstatement. The General Coun-sel excepts to the judge's finding that the offersconstituted valid offers of reinstatement. As wehave found that the Respondent was free to with-draw recognition from the Union subsequent to theexpiration of the collective-bargaining agreementon 30 April 1979, we also find that it subsequentlywas entitled to establish terms and conditions ofemployment without bargaining with the Union.Thus, we find that the letters sent by the Respond-ent dated 26 June 1979, offering the employees re-instatement "under the same terms and conditionsas existed on May 30, 1979" contained no unlawfulconditions and constituted valid offers of reinstate-ment. Accordingly, we find no merit to the Gener-al Counsel's exception.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act,3.All carpenters and apprentice carpenters, ex-cluding all other employees, guards, and supervi-sors as defined in the Act, constituted an appropri-ate unit of the Respondent's employees for the pur-pose of collective bargaining under the Act.4.By unilaterally ceasing to make contractuallyrequired contributions to the Union's health andwelfare, pension, and apprenticeship funds duringthe term of a valid collective-bargaining agreement7 We find that the circumstances surrounding the discharge of Supervi-sor Berry are clearly distinguishable from the factual situation m PioneerDrilling Co., 162 NLRB 918 (1967), enfd in pertinent part 391 F.2d 961(10th Cir. 1968). See Parker-Robb, supra at 403.under Section 8(f) of the Act, the Respondent vio-lated Section 8(a)(5) and (1) of the Act.85.By terminating, and thereafter failing and re-fusing for a certain period of time, above-described,to reinstate Howard Neal, Charles Douglas, andBobby Berry, the Respondent violated Section8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Jack Welsh Company,Inc., North Little Rock, Arkansas, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Failing or refusing to bargain collectively andin good faith with the Union by unilaterally ceas-ing to make contractually required contributions onbehalf of the unit employees to the Union's healthand welfare fund, pension fund, and apprenticeshipfund during the term of a valid collective-bargain-ing agreement with the Union entered into pursu-ant to Section 8(f) of the Act.(b)Terminating or otherwise discriminatingagainst employees because of their membership inor activities on behalf of the Union.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the unit employees by makingcontributions on their behalf to the Union's healthand welfare, pension, and apprenticeship funds, forthe period from March 1979 through 30 April1979, and by reimbursing them for expenses in-curred due to the failure to make such contribu-tions in accord with Kraft Plumbing, 252 NLRB891 (1980).(b)Make whole Bobby Berry, Howard Neal, andCharles Douglas for any loss of wages or otherbenefits suffered by reason of the Respondent's un-lawful termination of them, in the manner set forthin the remedy section of the judge's decision.s The parties' 1976-1979 collective-bargaining agreement also providedfor employer contributions to an industry advancement fund. Inasmuchas industry advancement funds are permissive, nonmandatory subjects ofbargaining, it is not an unfair labor practice for an employer unilaterallyto discontinue its contributions to such a fund. See F. M. L. Supply, 258NLRB 604 fn. 3 (1981); Finger Lakes Plumbing Co., 254 NLRB 1399(1981). Accordingly, we shall not require the Respondent to -make contri-' butions to that fimd. JACK WELSH CO.381(c)Post at its facility in North Little Rock, Ar-kansas, copies of the attached notice marked "Ap-pendix."9 Copies of the notice, on forms providedby the Regional Director for Region 26, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail or refuse to bargain collec-tively and in good faith with United Brotherhoodof Carpenters and Joiners of America, Local Union690, by unilaterally ceasing to make contractuallyrequired contributions to the Union's health andwelfare, pension, and apprenticeship funds duringthe term of a valid collective-bargaining agreemententered into with the Union, pursuant to Section8(1) of the Act. The appropriate unit is:All carpenters and apprentice carpenters, ex-cluding all other employees, guards and super-visors as defined in the Act.WE WILL NOT unlawfully terminate employeesor otherwise discriminate against them becausethey are members of the Union.WE WILL NOT in . any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make all contributions to the Union'shealth and welfare, pension, and apprenticeshipfunds on behalf of the unit employees which wereowing for the period from March 1979 through theexpiration of the collective-bargaining agreementon 30 April 1979, and WE WILL reimburse the unitemployees for any expenses incurred due to ourfailure to make such contributions, plus interest.WE WILL make Bobby Berry, Howard Neal, andCharles Douglas whole for any loss of wages orother benefits they may have suffered as a result ofour unlawful termination of them, plus interest.JACK WELSH COMPANY, INC.Beverly F. Druitt, Esq., for the General Counsel.Russell Gunter, Esq. and William Dean Overstree4 Esq.(House, Holmes & Jewell), of Little Rock, Arkansas, forthe Respondent.Michael Hamilton, Esq. (Kaplan, Brewer & Bilheimer), ofLittle Rock, Arkansas, for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge. This casecame on for hearing before me in Little Rock, Arkansas,on November 27, 1979, on due notice. The principalissues presented for decision are: (1) Whether Jack WelshCompany, Inc. (the Company or Respondent) violatedSection 8(a)(5) of the National Labor Relations Act (theAct) when it unilaterally changed certain working condi-tions of its employees and withdrew its recognition ofthe Charging Party' as collective-bargaining representa-tive; (2) whether Respondent violated Section 8(a)(3) ofthe Act when it terminated the employment of four of itsemployees; and (3) whether the Respondent violatedSection 8(a)(1) of the Act when it terminated the em-ployment of its supervisor, Joe Berry.zSubsequent to the hearing, counsel for all parties filedhelpful posthearing briefs, which have been duly consid-ered.On the entire record, including arguments of counseland my observation of the demeanor of the witnesses, Imake the followingUnited Brotherhood of Carpenters and Joiners of America, LocalUnion 6902 The original charge was filed by the Charging Party on June 1, 1979,amended June 27, 1979. The complaint issued July 13, 1979, and the Re.spondent's answer was filed July 26, 1979. 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSI. JURISDICTIONThe Respondent, an Arkansas corporation with head-quarters and principal place of business in North LittleRock, Arkansas, has been at all times material engaged inthe residential and commercial construction business.During the past 12 months, a representative period, theRespondent, in the course and conduct of its business op-erations, performed services valued in excess of $50,000for other enterprises within the State of Arkansas, in-cluding Kentucky Fried Chicken of North Little Rock,Inc., and Wyatt Cafeterias, Inc., all of whom meet theapplicable Board jurisdictional standards for assertion ofjurisdiction.The Respondent stipulated that it is engaged in com-merce within the meaning of the Act and is subject tothe jurisdiction of the National Labor Relations Board.IL THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat at all times material the Charging Party (the Unionor Local 690) has been a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFor many years prior to the events giving rise to theissues in this case, Jack Welsh, owner of the Respondent,has been a skilled carpenter and a member of the Charg-ing Party, having joined that organization in 1956. In1973, he decided to go into business for himself, andformed the Respondent. Thereafter, apparently becauseWelsh remained a member of Local 690, he determinedto operate his business with union carpenters. According-ly, he advised Local 690 of his desires, and the ChargingParty presented him with a contract to sign, which wasthe 1973-1976 contract which Local 690 had with theAssociated General Contractors. The record shows thatthe Respondent adopted that contract on October 29,1973, and apparently lived up to its provisions during itsterm.5 Thereafter, the Respondent operated its businessby the hiring of carpenters through Local 690, but hiredlaborers from independent sources. The record reflectsthat the Respondent employed carpenters and laborerson a one-to-one ratio, generally. The record also reflectsthat the Respondent employed, on a rather continuousbasis, a regular core of approximately three to four car-penters, although at periods of more business activity, itwould sometimes employ as many as eight or nine car-penters.In 1976, the Charging Party mailed to the Respondenta new contract between Local 690 and the AssociatedGeneral Contractors, which provided for raises in wagerates and other improvements in benefits for the classifi-cations of employees covered. The term of that agree-3 The contract provides wage rates and other terms and conditions ofemployment for classifications of journeymen carpenters and floormen(and their foremen), as well as millwrights and piledrivers (and their fore-men).ment was from May 1, 1976, until April 30, 1979, "andshall continue in full force and effect from year to yearthereafter, unless written notice of change is given notless than sixty (60) days prior to the expiration date ofthe contract period."4 Jack Welsh testified that he signedthe aforesaid agreement and mailed it back to the Union.For aught, the record shows the Respondent continuedto live up to the terms and conditions of that contractuntil the latter part of 1978 and the first part of 1979, ashereafter detailed.It was apparently in the latter part of 1978 that JackWelsh reached a determination that he would attempt tooperate "open shop," i.e., without the confinements andrestrictions of his contract with the Union. He testifiedthat he did not believe that the union carpenters werejustifiying their wages and fringe benefits. It was in No-vember that he had a conversation with his foreman, JoeBerry, in which he told Berry that he was contemplating"getting out of the Union," and asked Berry if the latterwould work for him under those conditions. Berry re-plied that he would not.The record reflects that shortly thereafter in March1979 Welsh ceased paying contributions, pursuant to thecontract, into various of the Union's health and welfarefunds. There is no dispute that this action was takenwithout prior notice to or consultation with the Union.About May 1, 1979, the Charging Party mailed toWelsh a copy of the new contract between the ChargingParty and the Associated General Contractors, whichhad been executed April 30, 1979, and was effective fromMay 1, 1979, until April 30, 1982. Welsh testified thatabout May 1, 1979, he instituted the new wage increasesprovided in the contract to the carpenter employees, butdid not sign the contract. Rather, he determined duringthat month that for economic reasons he would not at-tempt to operate as he had in the past, i.e., under a con-tract with the Charging Party. Accordingly, about May31, he went to the union hall in Little Rock, advised thesecretary that he did not intend to sign the contract thatthe Union had presented to him, and handed it unsignedt• her. On the same day, he advised Foremen Joe Berrythat it was costing Welsh too much money to operate inthe manner in which he had been doing business, andthat Welsh was "getting out of the Union." At that time,Welsh had made up the final checks for Joe Berry andcarpenter employees Bobby Berry, Charles Douglas,Howard Neal, and Gary Welsh. He instructed Berry togive the men their checks and to tell them that "he wasnot going to have a union anymore†that he droppedunion membership." Berry performed as instructed, andthe carpenters shortly thereafter gathered their tools andleft the jobsite.54 See R Exh. 1, sec 13. It is further provided in that section that:If the said written notice is given, this agreement shall automaticallyterminate at he expiration date of the contract period within whichsaid wntten notice was given. If the said written notice is not given,this agreement shall continue m full force and effect as above speci-fied.5 Gary Welsh, a nephew and employee of Jack Welsh, was working ata different location that day. Jack Welsh went to that location and toldGary Welsh that Jack Welsh was going open shop; Gary Welsh advisedthat he would have to leave because he belonged to a local union. JACK WELSH CO.383After May 31, 1979, Jack Welsh hired about seven oreight new employees, none of whom were members ofthe Charging Party. He did not pay these new employ-ees the wage rate prescribed under the proposed agree-ment mailed to him by the Charging Party.Threafter, about June 26, 1979, by letter, the Respond-ent offered reinstatement to Gary Welsh, Charles Doug-las, Howard Neal, and Bobby Berry, such offer notbeing conditioned in any way upon settlement of thecharges in this case, and stipulating that reinstatementwould be "under the same terms and conditions as exist-ed on May 30, 1979." The same offer was made on July13, 1979, to Foreman Joe Berry. As far as the recordshows, none of the persons named accepted the offers ofreinstatement.B. Analysis and Concluding Findings1. The alleged 8(a)(5) violationAssuming a regular and valid collective-bargaining re-lationship between Local 690 and the Respondent, it iswell established that the unilateral ceasing of payment offringe benefits by the Respondent in early 1979 constitut-ed a violation of Section 8(a)(5) of the Act. The Re-spondent appears to defend its conduct on this aspect ofthe case by claiming that the original contract betweenthe Respondent and the Charging Party was a prehirecontract under Section 8(f) of the Act, and therefore theRespondent was immune from an 8(a)(5) violation be-cause the original 8(1) relationship "never ripened into aSection 9(a) bargaining relationship." This is because,claims the Respondent, "there is no evidence that theUnion ever attained majority status among Respondent'spermanent employees."6I am unable to agree with this analysis. Assuming forthe sake of discussion that the original contract betweenthe Respondent and the Charging Party was an 8(1) con-tract, the evidence shows that the relationship so estab-lished became a permanent one, and the parties executeda second contract in 1976; that the bargaining unit cov-ered by the contract was one limited to carpenters thatthe Respondent hired solely (with one exception•a rela-tive) through the Charging Party. Accordingly, by thetime of the alleged wrongful unilateral action, the bar-gaining relationship between the parties had extended fora period of 5 to 6 years covering two collective-bargain-ing agreements, under which the Respondent had hiredalmost exclusively union carpenters.7Under all the foregoing circumstances, I find that thebargaining relationship between the Respondent and theCharging Party had, indeed, ripened into a 9(a) bargain-6 See R. Br. 14.7 At one point in its brief (R. Br. 14), the Respondent appears to arguethat a unit of carpenters only would not be appropriate at the Respond-ent, and that the only appropriate unit would be a unit comprised of allthe Respondent's permanent employees: carpenters and laborers. At thesame time, "Respondent recognizes that a unit of carpenters generally isan appropriate unit in the construction industry" (R. Br. 14). This is acorrect statement of the law, as the Board has recognized that carpentersare skilled craftsmen and may, if they so desire, constitute separate craftunits, despite a history of collective bargaining on a broader basis. See,e.g., it Mfg. Co., 100 NLRB 1298, 1300 (1951); Sinclair Rubber, 96NLRB 220, 224 (1951).ing relationship, and therefore, Respondent violated Sec-tion 8(a)(5) of the Act when it committed the unilateralchange in working conditions above-described, and whenit ceased to recognize the Union as the collective-bar-gaining representative of its carpenter employees in May1979.82. The alleged 8(a)(3) violationThere can be no question but that as of May 31, 1979,the Respondent had determined to operate its business asan "open shop," and had unilaterally decided to lay offor terminate its carpenter employees because they weremembers of the Charging Party. The Respondent de-fends its conduct on this aspect of the case on thegrounds that, based on his prior knowledge and experi-ence in the construction industry and being a unionmember himself, Jack Welsh was well aware that thecarpenter employees would not work for him under"open shop" conditions; thus, according to the Respond-ent, Welsh "in effect accepted their resignations beforethey were offered."I cannot accept this analysis. Assuming, as previouslystated, that Welsh was aware that the carpenter employ-ees would not work under open shop conditions, it wasincumbent upon him to make known his decision tochange their employment conditions, i.e., to terminatethem, and to at least give them an opportunity to make adecision to continue or to cease working for him prior tohis summarily and unilaterally making it for them. Underall circumstances, I agree with the contention of theGeneral Counsel that "Welsh never gave the carpentersan opportunity to quit," and that their terminations wereeffectuated in order to discourage membership in theUnion, in violation of Section 8(a)(3) of the Act."3. Whether the discharge of Supervisor Joe Berryconstituted an 8(a)(1) violationThere is no question but that at the time of his termi-nation on May 31, 1979, Joe Betty was a supervisorunder Section 2(11).Normally, therefore, any termination or layoff effectu-ated by the Respondent as respects him would not beprotected under Section 7 of the Aga, as such protectionis afforded only to nonsupervisory employees. However,the Board has, in the past, noted several exceptions tothat general rule, Krebs & King Toyota, 197 NLRB 462,464 (1972) (dissenting opinion):Thus an employer has been found to have violatedSection 8(a)(1) by discharging a supervisor becausehe refused to engage in unfair labor practices at thebehest of the employer," or because the supervisor8- See Irvin-McKelvy Co• 194 NLRB 52, 53 (1971).9 R. Br. at 6.I° The Respondent argues that there is no evidence of antiunion moti-vation on the part of Welsh, with which contention I agree. However,the United States Supreme Court held long ago that "specific proof ofintent is unnecessary where employer conduct inherently encourages ordiscourages union membership [and] is but an application of the commonlaw rule that a man is held to intend forseeable consequences of his con-duct." (Radio Officers v. NLRB, 347 U.S. 17 (1954); see also NLRB aGreat Dane Trailers, 388 U.S. 26 (1967).) 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgave testimony adverse to the employer in a Boardproceeding," or because the employment of rank-and-file employees was dependent on the employ-ment of the supervisor and the employer dischargedthe supervisor not because of his own prounion ac-tivities but in order to get at the prounion rank-and-file employees."" IV.L.R.B. v. Talladega Cotton Factory, 213 F.2d 209 (CA. 5).11 Oil City Brass Works V. NLRB, supra; NLRB. v. BetterMonkey Grip Company, 243 F.2d 836 (CA. 5), cert. denied 353U'S. 864.12 Pioneer Drilling Co., Inc. v. N.L.RB., 391 F.2d 961 (C.A.10).The record here reflects that the Respondent terminat-ed Foreman Joe Berry along with the other carpenteremployees because of Jack Welsh's determination to op-erate7his business as an open shop. Accordingly, in myview; such termination formed "an integral part of a pat-tern of conduct aimed at penalizing employees for theirunion activities," and was therefore violative of Section8(a)(I) of the Act."On the foregoing fmdings anc conclusions, I make thefollowingCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce' within the meaning of Section 2(6) and (7) of theAct.2.The Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.3.All carpenters and apprentice carpenters, excludingall other, employees, guards and supervisors as defined inthe Act, constitute an appropriate unit of the Respond-ent's employees for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4.By withdrawing recognition from the Union and byinstituting certain unilateral changes in working condi-tions without prior consultation or bargaining with theUnion in the manner described above, the Respondentviolated Section 8(a)(5) and (1) of the Act.5.By terminating, and thereafter failing and refusingfor a certain period of time, above-described, to reinstatethe following named employees, the Respondent violatedSection 8(a)(3) and (1) of the Act: Howard Neal, CharlesDouglas, Bobby Berry, Gary Welsh.11 Krebs & King Toyota, supra at fn. 4.6.By terminating, and thereafter for a certain periodof time, above-described, failing and refusing to reinstateJoe Berry, the Respondent violated Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in, and isengaging in, certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and takecertain affirmative action necessary to effectuate the poli-cies of the Act.Having found that the Respondent terminated its car-penter employees and the carpenter foreman, in themanner described above, I will recommend that Re-spondent be ordered to make them whole for any loss ofearnings they may have suffered by reason of such termi-nations. 1 2 Any ,backpay found to be due shall be com-puted in accordance with the formula set forth in F. W.Woolworth Co.,. 90 NLRB 289 (1950), and Florida SteelCorp., 231 NLRB 651 (1977).13Having found that the Respondent unilaterally discon-tinued payments to the Union's health and welfare fund,pension fund, apprenticeship fund, and industry advance-ment fund, in the manner above-described, it will be rec-ommended that the Respondent make such contributionson behalf of those employees in the above unit for whomsuch contributions were not previously made that wouldhave continued , to be made had the Respondent notceased to have-recognized the Union on and after May 1,1979, as above-described."[Recommended Order omitted from publication.]12 Since unconditional offers of reinstatement were subsequently madeto all the individuals, which were refused, I will not recommend that theRespondent be ordered to again offer reinstatement to them.13 See generally Isis Plumbing Co., 138 NLRB 716 (1962).14 Although it might be argued that the 1976 contract between the Re-spondent and the Chargmg Party renewed itself according to its terms inthe absence of the exchange of written notification, it is apparent that nei-ther party mtended for the contract to so renew itself. Also, I note fromthe brief of counsel for the General Counsel that it is not requested thatan order issue requiring the Respondent to continue to live up to theterms of that contract, but rather an order is requested 'only requiring theRespondent to meet with the Union and bargain in good faith with re-spect to rates of pay, wages, hours of employment, and other terms andconditions of employment. (Br. G.C. Exh. 9.)